Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display device that includes a pixel circuit on a substrate, a data line configured to transmit a data signal for the pixel circuit on the substrate, and a monitoring circuit. The pixel circuit includes a driving transistor 5configured to control an amount of electric current supplied to a light-emitting element, and a first switching transistor disposed between the light-emitting element and the driving transistor. The first switching transistor switches between supplying and not supplying the light-emitting element with electric current from the driving transistor. The monitoring circuit monitors a signal 10at a monitoring point located between the driving transistor and the first switching transistor in the pixel circuit.
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record.  The subject matter not found was 
wherein the monitoring circuit monitors a signal at a monitoring point located between the driving transistor and the first switching transistor in the pixel circuit via the monitoring line, and 
wherein the pixel circuit includes a monitoring transistor disposed between the monitoring line and the monitoring point, and 
wherein the monitoring transistor is controlled to be ON to supply a monitoring signal from the monitoring point to the monitoring line in a period different from a period in which the data signal is supplied to a gate of the driving transistor via the data line, of claim 4 (fig. 7 and 8).
Chaji et al. (US 2017/0076670), hereinafter as Chaji, teaches systems and methods of compensation of images produced by active matrix light emitting diode device (AMOLED). Anomalies in luminance produced by pixel circuits and bias currents produced by current biasing circuits for driving current biased voltage programmed pixels are corrected through calibration and compensation while re-using existing data or other lines that can be controlled individually to perform said calibration and compensation (see fig. 7, 8A and 8B).  Note the programming phase involves RD being active when WR is active.  Thus, Chaji does not teach wherein the monitoring transistor is controlled to be ON to supply a monitoring signal from the monitoring point to the monitoring line in a period different from a period in which the data signal is supplied to a gate of the driving transistor via the data line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628